Case: 1:21-mj-00373

Assigned To : Harvey, G. Michael

Assign. Date : 4/13/2021

Description: RULE (5) ARREST WARRANT

Case 1:21-mj-00373-GMH Document 1-1 File

IN THE UNITED STATES DISTRICT COURT

   

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

Vv.
RAQUAN JOHN ZIMMERMAN 1:19CR V1.1
DAWAN RASHAWN SALTERS 1:19CR 41 -2

The Grand Jury charges:

COUNT ONE

On or about November 5, 2018, in the County of Guilford, in the Middle
District of North Carolina, and elsewhere, RAQUAN JOHN ZIMMERMAN
and DAWAN RASHAWN SALTERS knowingly, willfully, and unlawfully did
conspire, combine, confederate, and agree to commit an offense against the
United States, that is, interference with commerce by threats or violence, in
violation of Title 18, United States Code, Section 1951(a).

METHOD AND MEANS

 

diy It was a part of the conspiracy that the co-conspirators obtained
items to disguise their appearance and identity, including hats and
handkerchiefs, to use in the robbery.

2. It was a further part of the conspiracy that the co-conspirators
obtained a weapon to use during the robbery.

3. It was a further part of the conspiracy that the co-conspirators

Case 1:19-cr-00471-UA Documenti Filed 08/27/19 Page 1 of5
Case 1:21-mj-00373-GMH Document 1-1 Filed 04/13/21 Page 2 of 5

identified a location in North Carolina to rob.

4. It wasa further part of the conspiracy that the co-conspirators
agreed on the respective roles each would perform during the robbery.

5. It was a further part of the conspiracy that the co-conspirators
traveled by motor vehicle from Maryland to Greensboro to commit the robbery.

6. It was a further part of the conspiracy that the co-conspirators
made the employees lie face down on the floor during the robbery.

7. It wasa further part of the conspiracy that the co-conspirators took
each employee’s cell phone during the robbery.

8. It was a further part of the conspiracy that the co-conspirators
traveled by motor vehicle back to Maryland after the robbery.

9. It was a further part of the conspiracy that the co-conspirators
shared the proceeds of the robbery.

OVERT ACTS

In furtherance of the aforesaid conspiracy and to effect the objects and
purposes thereof, RAQUAN JOHN ZIMMERMAN and DAWAN RASHAWN
SALTERS committed numerous overt acts in the Middle District of North
Carolina, and elsewhere, including but not limited to the following:

1. On or about November 4, 2018, RAQUAN JOHN ZIMMERMAN

and DAWAN RASHAWN SALTERS spent the night in or around Greensboro,

Case 1:19-cr-00471-UA Documenti1 Filed 08/27/19 Page 2 of 5
Case 1:21-mj-00373-GMH Document 1-1 Filed 04/13/21 Page 3 of 5

North Carolina, after traveling there by motor vehicle from Maryland.

2. On or about November 5, 2018, RAQUAN JOHN ZIMMERMAN
and DAWAN RASHAWN SALTERS traveled by motor vehicle to the Quick
Cash Pawn Shop at 2707 South Elm-Eugene Street, Greensboro, North
Carolina.

3. On or about November 5, 2018, RAQUAN JOHN ZIMMERMAN
and DAWAN RASHAWN SALTERS used a dangerous weapon, that is, a
handgun, to rob the Quick Cash Pawn Shop at 2707 South Elm-Eugene Street,
Greensboro, North Carolina.

4. On or about November 5, 2018, RAQUAN JOHN ZIMMERMAN
and DAWAN RASHAWN SALTERS traveled by motor vehicle from the Quick
Cash Pawn Shop at 2707 South Elm-Eugene Street, Greensboro, North
Carolina, back to Maryland,

All in violation of Title 18, United States Code, Section 371.

COUNT TWO
1. At all times material herein, Quick Cash Pawn Shop, located
at 2707 South Elm-Eugene Street Greensboro, North Carolina, was engaged
in the pawn shop business, an industry which affects interstate and foreign
commerce.

2. On or about November 5, 2018, in the County of Guilford, in the

Case 1:19-cr-00471-UA Documenti1 Filed 08/27/19 Page 3 of 5
Case 1:21-mj-00373-GMH Document 1-1 Filed 04/13/21 Page 4of5

Middle District of North Carolina, RAQUAN JOHN ZIMMERMAN and
DAWAN RASHAWN SALTERS did unlawfully obstruct, delay, and affect
commerce, as that term is defined in Title 18, United States Code, Section
1951(b)(3), and the movement of articles and commodities in such commerce,
by robbery, as that term is defined in Title 18, United States Code, Section
1951(b)(1), in that RAQUAN JOHN ZIMMERMAN and DAWAN RASHAWN
SALTERS did knowingly and unlawfully take and obtain property belonging
to Quick Cash Pawn Shop, located at 2707 South Elm-Eugene Street,
Greensboro, North Carolina, from the possession of employees of the said
business against their will by means of actual and threatened force, violence,
and fear of injury, to their persons; in violation of Title 18, United States Code,
Sections 1951(a) and 2. |
COUNT THREE

On or about November 5, 2018, in the County of Guilford, in the Middle
District of North Carolina, RAQUAN JOHN ZIMMERMAN and DAWAN
RASHAWN SALTERS, during and in relation to a crime of violence for which
each may be prosecuted in a court of the United States, that is, interference

with commerce by threats or violence, as more fully referenced in Count Two

Case 1:19-cr-00471-UA Documenti1 Filed 08/27/19 Page 4 of 5
Case 1:21-mj-00373-GMH Document 1-1 Filed 04/13/21 Page 5 of5

of this Indictment, did knowingly carry and use, by brandishing, a firearm; in
violation of Title 18, United States Code, Sections 924(c)(1)(A)Q@i) and 2.

DATED: August 26, 2019

MATTHEW G.T. MARTIN
United States Attorney

Deck Ee. Ve Eve i RSG

BY: NICOLE R. DUPRE
Assistant United States Attorney

 

A TRUE BILL:

FOREPERSON

 

Case 1:19-cr-00471-UA Documenti1 Filed 08/27/19 Page 5of5
